CONFIDENTIAL TREATMENT REQUESTED.  CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND FILED SEPARATELY WITH THE COMMISSION.***






Appendix B



AGREEMENT OF LEASE






This Agreement of Lease (hereinafter "Lease") is made this 27th day of February,
2008, by and between 1332 LONDONTOWN ROAD, LLC, having an address of 1300 York
Road, Suite 300, Lutherville, Maryland 21093 (“Landlord”) and GSE SYSTEMS, INC.,
having an address at 7133 Rutherford Road, Baltimore, MD 21244 (hereinafter
“Tenant”).


WITNESSETH


1.           PREMISES.  Landlord, in consideration of the covenants upon the
part of Tenant, hereby leases to Tenant approximately 31,583 square feet of
space (hereinafter the “Premises”) on the first and second floors of the
building located at 1332 Londontown Road, Eldersburg, Maryland (hereinafter the
"Building"), being part of the business park known as the Londontown Business
Center.  The Building, the parcel of land on which the Building is situated (the
“Land”), and any other improvements thereon are referred to collectively as "the
Property").  The Premises are shown in more particular detail on Exhibit A
attached hereto and made a part hereof.


2.           TERMS.


(a)           Term, Termination and Delivery.  This Lease shall have an original
term (the "Term") (i) commencing on the earlier to occur of April 15, 2008 or
the date upon which Landlord delivers the first floor portion of the Premises
(the “Priority Space”) to Tenant after completing the applicable portion of
Landlord’s Work therein, as defined in Exhibit B attached hereto and made a part
hereof (the “Commencement Date”), and (ii) terminating at 11:59 o'clock p.m.,
local time, on June 30, 2018 (the "Termination Date").  Notwithstanding the
foregoing, Tenant shall have the right to terminate the Lease at the end of the
sixth (6th) year if Tenant is not then in default of the Lease, provided that
Tenant shall provide Landlord a minimum of six (6) months written notice and pay
a termination penalty equal to Landlord’s unamortized costs associated with the
Lease. Landlord shall use reasonably diligent efforts to complete the remainder
of Landlord’s Work and to deliver the remainder of the Premises to Tenant by
August 1, 2008; however Landlord shall have no liability to Tenant if Landlord
is delayed in doing so, and Tenant’s lease obligations shall not be limited
except as provided in Section 3 hereof.  Landlord acknowledges that time is of
the essence and that Tenant may be harmed and incur certain costs, expenses and
fees in the event of delay including but not limited to payment of rent and
related leasing penalties should Landlord’s delay result in Tenant holding over
in its existing premises or finding interim or alternate premises until such
time as Landlord is able to tender the Premises in accordance with the
provisions of the delivery schedule set forth therein and herein.  Landlord
further acknowledges and expressly agrees that, in the event Landlord is unable
to perform and tender the Premises in accordance with the provisions of the
delivery schedule set forth therein and herein, Landlord shall be, and be deemed
to be, in breach of the terms of this Lease and shall reimburse Tenant for any
and all fees, costs, expenses and penalties incurred without demand and without
offset, deduction or withholding of any sums within thirty (30) calendars days
after it receives notice thereof.
 


CONFIDENTIAL TREATMENT

 
1

--------------------------------------------------------------------------------


(b)           Surrender.  Tenant shall, at its expense, at the expiration of the
Term or any earlier termination of this Lease, (i) promptly surrender to
Landlord possession of the Premises (including any fixtures or other
improvements which, under the provisions of Section 5, are owned by Landlord) in
the condition in which the Premises existed on the Commencement Date, ordinary
wear and tear excepted, and broom clean, (ii) remove therefrom Tenant's signs,
goods and effects and any machinery, trade fixtures and equipment which are used
in conducting Tenant's trade or business and are not owned by Landlord, and
(iii) repair any damage to the Premises caused by such removal.


(c)           Holding Over.  If Tenant continues to occupy the Premises after
the expiration of the Lease or any earlier termination without obtaining
Landlord's written consent thereto, such occupancy shall be deemed to be under a
month-to-month tenancy.  The rental payable for the first four (4) months shall
equal the aggregate of (i) the Base Rent for the Lease Year during which such
expiration of the Lease, or earlier termination occurs, and (ii) the Additional
Rent payable under the provisions of this Lease.  The rental payable for each
such monthly period after the fourth (4th) month shall equal the aggregate of
(x) one and one half (1 ½) times the monthly installment of Base Rent for the
Lease Year during which such expiration of the Lease, or earlier termination
thereof, occurs and (y) the Additional Rent payable under the provisions of this
Lease; however, Tenant shall nevertheless remain liable to Landlord for damages
relating to Tenant’s failure to vacate the Premises in a timely manner.


(d)           Right of First Offer.  In the event the office space adjacent to
the Premises (the “Expansion Premises”) becomes available for lease, Landlord
agrees to offer such space to Tenant prior to entering into a written lease with
a third party for the lease of such space.  Notwithstanding the foregoing,
Landlord shall have no obligation to offer the Expansion Premises to Tenant and
Tenant shall have no right to lease the Expansion Premises if Tenant is in
default hereunder at the time the Expansion Premises becomes available.  Tenant
shall have ten (10) days in which to irrevocably agree in writing to lease the
Expansion Premises from Landlord, on the terms mutually agreed by Landlord and
Tenant, which shall be for a Base Rent and for a tenant improvement allowance
for the Expansion Premises (the “Basic Expansion Terms”) that are no less
favorable that the terms that Landlord is then offering for the Expansion
Premises to third parties. If Tenant does not so notify Landlord of its
intention to lease the Expansion Premises within such ten (10) day period, then
Landlord shall be free to lease the Expansion Premises to any third party on
terms which are no less favorable than the Basic Expansion Terms.


3.           RENT.  Commencing on the later of August 1, 2008 or that date which
is thirty (30) days after the delivery of the Premises by Landlord to Tenant
with Landlord’s Work (exclusive of the elevator installation) substantially
complete condition (the “Rent Commencement Date”), as rent for the Premises (all
of which is hereinafter referred to collectively as "Rent"), Tenant shall pay to
Landlord the following:


(a)           Base Rent.  During the first Lease Year of this Lease, Tenant
shall pay an annual base rent (the "Base Rent") in the amount of Three Hundred
Twenty-Three Thousand, Seven Hundred Twenty-Five Dollars and Seventy-Five Cents
($323,725.75), payable in twelve (12) equal monthly installments of Twenty-Six
Thousand, Nine Hundred Seventy-Seven Dollars and Fifteen Cents ($26,977.15)
each.  Said Base Rent shall increase on each anniversary of the Rent
Commencement Date by three percent (3%) over the previous Lease Year’s amount of
Base Rent.  Upon execution of the Lease, Tenant shall pay in advance the Base
Rent due on August 1, 2008.


CONFIDENTIAL TREATMENT

2

--------------------------------------------------------------------------------





(b)           Tenant is eligible to participate in a relocation incentive
program (the “County Incentive”) offered by Carroll County (the “County”) [***]
 
(c)           Additional Rent. During the Term of this Lease, Tenant shall pay
to Landlord additional rent in the amount of any payment in any provision of
this Lease that accrues while this Lease is in effect other than the Base Rent
(collectively, “Additional Rent”). If Tenant fails to pay any Additional Rent
after the expiration of any applicable grace, notice and cure period, Landlord
shall have the same rights as in the case of Tenant's nonpayment of Base Rent.


(d)           Late Payment.  Each payment of Rent shall be made in advance on
the first day of each month of the Term promptly when due, without any deduction
or set off whatsoever, and without demand, failing which Tenant shall pay to
Landlord as Additional Rent,  a late charge equal to one hundred dollars
($100.00) if any payment of the monthly Rent is more than ten (10) business days
late for any given month and increasing to five hundred dollars ($500.00) if any
payment of the monthly Rent is more than thirty (30) calendar days late for any
given month.  In addition, any payment that is not paid by the tenth (10th)
business day after such payment is due shall bear interest at an annual floating
rate of interest equal to two (2) percentage points in excess of the prime rate
of interest as announced from time to time by Bank of America or its successor
(the “Default Rate”).


(e)           Place of Payment.  All Rent payable hereunder, together with all
statements, notices, and other written communication from Tenant, shall be sent
or delivered to Landlord at Landlord’s address specified in Section 25 hereof.


(f)           Lease Year.  As used in the provisions of this Lease, the term
"Lease Year" means (i) the period commencing on the Commencement Date and
terminating on the day immediately preceding the first (1st) anniversary of the
first (1st) day of the first (1st) full calendar month during the Term, and (ii)
each successive period of twelve (12) calendar months thereafter during the
Term.


CONFIDENTIAL TREATMENT

3

--------------------------------------------------------------------------------


4.           USE AND ENVIRONMENTAL REQUIREMENTS.


(a)                 Tenant shall use and occupy the Premises only as an office
for Tenant’s business and for no other use or purpose.  Tenant covenants and
agrees to make no unlawful or offensive use of the Premises and to comply with
all statutes, ordinances, rules, orders, regulations and requirements of
Federal, State and Municipal governments.  Specifically, Tenant shall not make,
maintain or store hazardous materials on the Premises or in the
Building.  Notwithstanding the foregoing, Landlord agrees that Tenant may use
and store paint and ordinary cleaning and janitorial supplies on the Premises or
in an area(s) designated by Landlord for that purpose.  If Tenant's use as
provided for herein is prohibited by Landlord, Tenant may terminate this Lease
and Tenant shall cease to have any obligation to Landlord and Landlord shall
refund any and all sums held as deposit against this Lease without offset,
deduction or reservation.  Furthermore, Landlord shall not prohibit such use
except upon a bona fide default notice or notice of non-compliance duly given
from Carroll County or any other agreement, law, rule or ordinance by which the
Premises, Landlord or Tenant may be bound and failure to cure such default
within the applicable grace period and cure period as set forth herein and
hereunder.


(b)           The term "Hazardous Substances" as used in this Lease shall mean
pollutants, petroleum, contaminants, infectious waste, asbestos, radioactive
materials, polychlorinated biphenyls (PCBs), toxic or hazardous wastes or any
other substances, the removal of which is required or the use of which is
restricted, prohibited or penalized by any "Environmental Law", which term shall
mean any federal, state or local law, rule, regulation or ordinance relating to
pollution or protection of the environment.  Tenant shall comply with all
Environmental Laws in its use of the Property, including, without limitation,
the obligation to obtain and maintain in effect and comply with all requisite
permits and reporting and notification requirements.  Tenant hereby agrees that
(i) no activity will be conducted on the Property that will produce or cause the
release of any Hazardous Substance, except for such activities that are part of
the ordinary course of Tenant's business activities (the "Permitted
Activities"), provided said Permitted Activities are conducted in accordance
with all Environmental Laws and have been approved in advance in writing by
Landlord; (ii) the Property will not be used in any manner for the storage of
any Hazardous Substances except for the temporary storage of such materials that
are used or produced in the ordinary course of Tenant's business (the "Permitted
Materials"), including but not limited to cleaning supplies and copier supplies,
provided such Permitted Materials are properly stored in a manner and location
and are properly disposed of in a manner meeting all Environmental Laws and
approved in advance in writing by Landlord; (iii) upon Landlord's request,
Tenant shall provide Landlord with evidence satisfactory to Landlord that Tenant
is complying with all Environmental Laws regarding the storage, cleanup and
disposal of Permitted Materials; and (iv) Tenant will not permit any Hazardous
Substances to be brought onto the Property (except for the Permitted Materials),
and if so brought or found located thereon, the same shall be immediately
removed, all required cleanup and disposal procedures shall be diligently
undertaken in accordance with all Environmental Laws and Tenant shall provide
Landlord with evidence satisfactory to Landlord of Tenant's compliance with all
Environmental Laws.  If at any time during or after the Term, the Property is
found to be contaminated with Hazardous Substances resulting from Tenant's use
thereof or Tenant's use of the Property results in a violation or alleged
violation of any Environmental Law, Tenant agrees to indemnify, hold harmless,
protect and (at Landlord's election) defend Landlord from all claims, demands,
actions, liabilities, costs, expenses, damages and obligations of any nature
arising from or as a result of the use of the Property by Tenant.  The foregoing
indemnification shall survive the termination or expiration of this Lease.


CONFIDENTIAL TREATMENT

4

--------------------------------------------------------------------------------


(c)           So long as Tenant pays the Base Rent and Additional Rent and
observes and performs all the terms, covenants and conditions on Tenant's part
to be observed and performed under this Lease, Landlord hereby covenants and
agrees that Tenant shall have the right to peaceably and quietly use and enjoy
the Premises without undue interference by or on behalf of Landlord (or its
agents, affiliates, subsidiaries and assigns), subject, nevertheless, to the
terms and conditions of this Lease, and subject to causes beyond Landlord’s
reasonable control.


(d)           This Lease and the obligation of Tenant to pay Rent hereunder and
perform all of the other covenants and agreements hereunder on the part of
Tenant to be performed shall in no wise be affected, impaired or excused because
Landlord is unable to fulfill any of its obligations under this Lease or to
supply or is delayed in supplying any service expressly or impliedly to be
supplied or is unable to make or is delayed in making any repairs, additions,
alterations or decorations required or permitted under this Lease or is unable
to supply or is delayed in supplying any equipment or fixtures.  However, if
Landlord is prevented or delayed from doing any if the foregoing by reason of
strike or labor troubles or any other cause whatsoever beyond the control of
Landlord, including but not limited to, government preemption in connection with
a national emergency, or any rule, order or regulation of any department or
subdivision of any government agency, Landlord agrees to use reasonably diligent
efforts to fulfill its obligations hereunder.


5.           SECURITY DEPOSIT.  No Security Deposit is required.


6.           ASSIGNMENT AND SUBLETTING.


(a)           For the purposes of this Lease, an “Assignment” shall mean any
assignment, mortgage, transfer, or encumbrance, whether voluntarily,
involuntarily or by operation of law, of Tenant’s interest in the Lease, any
sublease by Tenant, any license by Tenant of space in the Premises, or any
concession agreement by Tenant with respect to all or a part of the Premises, or
any agreement by Tenant giving any other person the right to use all or a part
of the Premises.  Tenant shall not make nor permit an Assignment of this Lease
or any interest of Tenant herein without first obtaining the prior written
consent of Landlord, which consent shall not be unreasonably withheld or delayed
by Landlord.


(b)           Without conferring any rights upon Tenant not otherwise provided
in this Section, the parties agree that, should Tenant desire to enter into an
Assignment, then, at least thirty (30) days before the proposed effective date
of the Assignment, Tenant shall request Landlord's consent and provide the
following:  (i) the full particulars of the proposed assignment or sublet,
including its nature, effective date, terms and conditions, and copies of all
offers, draft agreements, subleases, letters of commitment or intent, and other
documents pertaining to the proposed transfer; and (ii) a description of the
identity, net worth and previous business experience of the proposed transferee,
including without limitation copies of the proposed transferee's then latest
income statement, balance sheet and changes in financial position statements
certified as accurate by the proposed transferee.  Tenant shall pay promptly all
reasonable attorneys’ fees Landlord may incur in reviewing the foregoing
materials and in granting or denying its consent hereunder, including those for
drafting or reviewing the documents granting or denying such consent.


CONFIDENTIAL TREATMENT

5

--------------------------------------------------------------------------------


(c)           If this Lease or any interest of Tenant herein is assigned or if
the whole or any part of the Premises is sublet or used or occupied by others,
after having obtained Landlord's prior written consent thereto, Tenant shall
nevertheless remain fully liable for the full performance of all obligations
under this Lease to be performed by Tenant, and Tenant shall not be released
therefrom in any manner.


(d)           Notwithstanding anything contained herein to the contrary, no
approval shall be required from Landlord for an Assignment to any company that
is owned by or is a subsidiary of Tenant (a “Permitted Assignment”). In the
event of such a Permitted Assignment, Tenant shall provide Landlord reasonable
prior written notice of such Assignment and Tenant shall not be relieved of
liability hereunder.


7.           MAINTENANCE AND REPAIR.


(a)           By Landlord.  Except for damages arising from the acts or
omissions of Tenant, its agents, servants, employees, visitors or invitees,
Landlord shall repair the structural elements of the Premises (as set forth in
Section 10(a) as Operating Costs), including without limitation, but not limited
to, the roof and exterior walls, load-bearing walls, wiring, plumbing, main
electrical service for the Building, parking areas and access driveways,
heating, ventilation and air-conditioning equipment and shall make all necessary
replacements to same from time to time during the Term of this Lease, and shall
otherwise maintain, manage, insure, repair and operate the Building and the
Property, subject to (i) reimbursement of the Operating Costs set forth in
Section 10 hereof, (ii) Tenant’s obligations under Section 7 (b) below, and
provided the foregoing shall be at Tenant’s expense if necessitated by the
negligence or wrongful acts of Tenant or Tenant’s agents, employees or invitees.
Any necessary alterations or repairs done by Landlord shall be performed in such
manner so as to minimize interference with Tenant's quiet use and enjoyment of
the Premises.  To the extents such acts, actions, activities, materials,
equipment and personnel shall unduly interfere with such right  and cause Tenant
to lose business or disrupt business for a period in excess of that period
stated in Landlord’s written notice to Tenant, Tenant shall be entitled to a pro
rata rent reduction.


(b)           By Tenant.  Except for those items for which Landlord is expressly
responsible hereunder, Tenant shall maintain, repair and keep, at Tenant's own
cost and expense, the interior of the Premises, and each and every part thereof,
and its equipment, fixtures and appurtenances, including without limitation,
electrical fixtures and bulbs, doors, window and door glass, and jambs in good
condition and repair.  In the event Tenant fails, after ten (10) days’ written
notice from Landlord, to keep the Premises in good condition and repair, or
commence and continuously prosecute required repairs, Landlord may upon
reasonable advance written notice, enter upon the Premises to make such repair
which Tenant has failed to make.  Upon demand, Tenant shall reimburse Landlord
for any expense incurred by Landlord in doing the foregoing.  Any monies
expended by Landlord shall be deemed Additional Rent, and collected as such by
Landlord.  Without limiting the generality of the foregoing obligations, Tenant
shall be responsible for repairing all parts or portions of the non-structural
elements of the Premises, its equipment, fixtures and appurtenances.  Tenant
shall also pay for all damage to the Premises and its equipment, fixtures and
appurtenances caused by waste, misuse or neglect of the same by Tenant, its
agents, servants, employees or invitees. Landlord shall be responsible for
repairing and/or replacing any elements which Tenant would be responsible for if
the need for such repair or replacement is caused by the act or omission of
Landlord.


CONFIDENTIAL TREATMENT

6

--------------------------------------------------------------------------------


8.           UTILITIES.


(a)           Tenant shall pay eight point seventy-seven percent (8.77%) (“Pro
Rata Share of Property Utilities”) of all charges for water, sewage, heating oil
(subject to conversion of the system measuring usage thereof for the Building,
as described below), and other services or utilities (exclusive of electricity
charges) which may be furnished to or used in or about the Property during the
Term of this Lease, and Tenant shall pay sixty-three percent (63%) (“Pro Rata
Share of Building Utilities”) of the following which may be furnished to or used
in or about the office portion of the Building during the Term of this Lease:
(i) all electricity charges and (ii) and all heating oil, if Landlord installs
one or more sub-meters for the Building.  All utility charges which Tenant is
responsible for which are billed to Landlord shall be payable by Tenant to
Landlord as Additional Rent, upon demand, and shall be collectible as such.


(b)           Landlord shall not be liable to Tenant, in damages or otherwise,
for any interruption in the service of water, electricity, gas, heating,
air-conditioning or other utilities or services caused by an unavoidable delay,
by the making of any necessary repairs or improvements or by any cause beyond
Landlord's reasonable control unless Landlord fails to work diligently in the
restoration of the utilities or Landlord is solely responsible for the loss of
utilities.  Tenant shall be entitled to a pro rata rent reduction for any such
interruption which is caused by Landlord’s failure to work diligently in the
restoration of the utilities or for which Landlord is solely responsible.
Significant impairment of Tenant’s right to quiet use and enjoyment caused by
Landlord’s negligence, failure to work diligently in the restoration of the
utilities or if Landlord is solely responsible for the loss of utilities shall
be deemed an eviction of Tenant. If Landlord fails to act diligently in the
restoration of any utility or Landlord or any of its agents, employees,
affiliates, assigns or contractors are the cause of the interruption of a
utility, then Tenant shall be entitled to one day of rental abatement for each
day, or portion thereof, that the Premise is without a utility.


9.           MISCELLANEOUS RESTRICTIONS.  It is further agreed that:


(a)           Storage outside of the Building is prohibited and Tenant agrees to
strictly abide by this provision.


(b)           Tenant shall not be permitted to attach any of its equipment by
welding to, or drilling of holes in, the structural steel or concrete of the
Building.


(c)           Tenant shall not, in any manner, alter the exterior appearance or
decoration of the Premises or Building, including the improvements thereon,
except such as may be necessary in connection with the performance by Tenant of
its obligation to repair and maintain the Premises, and make necessary
replacements thereto as hereinbefore provided, but in no event shall any color
or other decorative changes be made without the prior written approval of
Landlord, said approval not to be unreasonably withheld.


CONFIDENTIAL TREATMENT

7

--------------------------------------------------------------------------------


(d)           Tenant shall be permitted to fabricate and install an exterior
sign on the Building at its sole cost and expense at a location approved by
Landlord.  Any and all signage shall be in compliance with Carroll County laws
and specifications and subject to Landlord’s prior written approval, not to be
unreasonably withheld or delayed.  At the end of the Term or any prior
termination of the Lease, at Landlord’s option, Tenant shall remove Tenant’s
sign and repair any damage caused by such removal.  Tenant shall maintain
Tenant’s sign in a first class condition throughout the Term.  Notwithstanding
the foregoing, Landlord shall, at its sole cost and expense, include Tenant’s
name on the Building’s directory and any floor directional signs.


10.           OPERATING COSTS.  Tenant shall pay Landlord as Additional Rent,
Tenant’s Pro-Rata Share (as defined hereunder) of the Operating Costs, as
follows:


(a)           Operating Costs are hereby defined as all of the costs and
expenses which are incurred or accrued by Landlord in maintaining, managing,
insuring, repairing or operating the Building and the remainder of the Property,
under generally accepted accounting principles, including, but not limited to
security; common area maintenance; landscaping; sales or use taxes on supplies
or services; management and administrative fees, the cost of Landlord’s
insurance, legal and accounting fees and expenses; and engineering fees and
expenses; and window cleaning and janitorial expenses.


(b)           Operating Costs do not include Real Estate Taxes (as hereinafter
defined), lease payments made by Landlord on any ground lease(s), interest or
other financing costs of Landlord, depreciation of improvements which are in
existence or under construction as of March 1, 2009 other than under generally
accepted accounting principle, depreciation of tenant improvements other than
under generally accepted accounting principles, or any costs or expenses
incurred or accrued exclusively for the benefit of specific tenants.


(c)           Tenant's Pro-Rata Share is defined for purposes of this lease, as
Tenant’s leasable area, which is hereby agreed to be approximately 31,583 square
feet, divided by the leasable area of the Building, which is hereby agreed to be
approximately 360,000 square feet, Tenant’s Pro-Rata share is therefore 8.77%.


(d)           Tenant’s Operating Costs shall be payable by Tenant within twenty
(20) business days after a reasonably detailed statement of actual expenses is
presented to Tenant by Landlord.  At Landlord's option, however, Tenant’s
Pro-Rata Share of annual Operating Costs may be estimated by Landlord from time
to time and the same shall be payable monthly or quarterly, as Landlord may
designate, during each twelve (12) month period of the Term, on the same day as
the monthly Base Rent is due hereunder.  In the event that Tenant pays
Landlord's estimate of Tenant's Pro-Rata Share of Operating Costs as described
in the preceding sentence, Landlord shall deliver to Tenant within ninety (90)
calendar days after the expiration of each calendar year a reasonably detailed
statement showing Tenant's Pro-Rate Share of the actual Operating Costs incurred
during the preceding year. If Tenant's payments under this paragraph during such
preceding year exceed Tenant's Pro-Rata Share as indicated on such statement,
Tenant shall be entitled to the prompt cash reimbursement of such
overpayment.  If Tenant's payments under this paragraph during such preceding
year were less than Tenant's Pro-Rata Share as indicated on such statement,
Tenant shall pay to Landlord the amount of the deficiency within thirty (30)
business days after delivery by Landlord to Tenant of such statement.


CONFIDENTIAL TREATMENT

8

--------------------------------------------------------------------------------


11.           REAL ESTATE TAXES.  Tenant shall pay Landlord as Additional Rent,
Tenant’s Pro-Rata Share of the “Real Estate Taxes”, as follows:


(a)           The term “Real Estate Taxes” means all taxes, rates and
assessments, general and special, levied or imposed with respect to the
Building, the Land and any other improvements constructed thereon (the
“Improvements”) and the Property.


(b)           The term “Real Estate Tax Year” means each successive twelve (12)
month period following and corresponding to the period in respect of which the
Real Estate Taxes are established, or such other period or periods which may
from time-to-time in the future be established by taxing authority for the
purposes of levying or imposing Real Estate Taxes.


(c)           Each year Tenant shall pay to Landlord within thirty (30) business
days after demand in writing therefore as Additional Rent, Tenant’s Pro-Rata
Share of Real Estate Taxes for or attributable to the then-current Real Estate
Tax Year.


(d)           Landlord shall have no obligation to contest, object to, or
litigate the levying or imposition of any Real Estate Taxes and may settle,
compromise, consent to, waive or otherwise determine in its discretion any Real
Estate Taxes without consent or approval of Tenant.


(e)           If the Termination Date of this Lease shall not coincide with the
end of a Real Estate Tax Year, then with respect to Tenant’s obligation under
Section 11 for the period between the commencement of the applicable Real Estate
Tax Year in question and the Termination Date of this Lease, Landlord, at its
option, may bill Tenant for such pro-rata tax (1) at the time of termination,
using either the Real Estate Taxes payable for the current Real Estate Tax Year,
if available, or for the previous Real Estate Tax Year, if taxes for the then
current tax year are not available on the date of termination; or (b) subsequent
to the date of termination, if Landlord wishes to wait for information as to the
amount of Real Estate Taxes payable for the Real Estate Tax Year during which
this Lease is terminated.  Such statement for the final Real Estate Tax shall be
payable by Tenant upon receipt, it being understood that Tenant’s obligation to
pay its pro-rata share of Real Estate Taxes for the final period of the Lease
shall survive the expiration of the Term of this Lease.  In the event that only
a portion of Real Estate Tax Year is included within the first or last Lease
Year, Tenant shall be liable only for the pro-rated portion of the Real Estate
Taxes attributable to the period falling within the Lease Year in question.


12.           LANDLORD WORK.  By executing this Lease, Tenant shall be deemed to
accept the Premises in their “As-Is” condition on the Commencement Date, and
Tenant acknowledges that Landlord shall have no obligation to undertake any
improvements at the Premises on behalf of the Tenant, except for those items of
Landlord’s Work outlined in Exhibit B of this Lease.


CONFIDENTIAL TREATMENT

9

--------------------------------------------------------------------------------


13.           ALTERATIONS.  Tenant covenants and agrees not to make any
alterations, improvements and/or structural changes to the Premises and/or the
Building costing more than Twenty-five Thousand Dollars ($25,000) without the
prior written consent of Landlord, which consent Landlord agrees not to withhold
unreasonably if such proposed changes are non-structural in nature. Tenant shall
have the right to make non-structural alteration to its Premises costing less
than Twenty-five Thousand Dollars ($25,000) at any time during the Lease Term.
Any alterations, improvements and/or structural changes shall, at the option of
Landlord, be supervised by Landlord.  Tenant further agrees that such
alterations, improvements which cost in excess of Twenty-five Thousand Dollars
($25,000) and/or structural changes, which may be approved by Landlord as herein
provided, shall not be begun until Tenant furnishes to Landlord a good and
sufficient mechanic's lien bond placed with a reliable bonding company
authorized to do business in Maryland in an amount deemed sufficient by Landlord
to indemnify Landlord against any and all claims for mechanic's liens for both
labor and material, which may be made against the Premises or against Landlord,
or both, arising out of the making of such alterations, improvements and/or
structural changes.  Tenant further agrees to indemnify and hold harmless
Landlord from and against all liens, including mechanic's liens claims or
demands of any nature whatsoever arising out of any work performed, materials
furnished or obligations incurred by or for Tenant upon the Premises during the
Term of this Lease, and agrees not to suffer such lien to be obtained or
created.  Should any injury or damage to the Premises result, directly or
indirectly, from such alterations of the Premises to their previous condition,
Tenant at its sole cost and expense shall promptly repair such injury or damage.


14.           FIXTURES AND EQUIPMENT.  All trade fixtures and equipment
installed by Tenant shall remain the property of Tenant and may be removed by
Tenant upon the expiration or termination of this Lease; provided, however,
Tenant shall, at its own cost and expense, promptly repair any injury or damage
to the Premises resulting from such removal and shall restore the Premises to
their original condition.  All alterations, additions, improvements and changes
and all installation of trade fixtures and equipment made by Tenant shall be
made in accordance with the rules, regulations and ordinances of the County, its
agencies or departments.


15.           INSURANCE; INDEMNITY.


(a)           Landlord's Insurance.  Landlord shall secure and maintain policies
of insurance for the Property (including the Premises) covering loss of or
damage to the Property, including the Premises as delivered to Tenant, but
excluding all subsequent alterations, additions and improvements to the
Premises, with loss payable to Landlord and to any mortgagees of
Landlord.  Landlord shall not be obligated to obtain insurance for Tenant's
trade fixtures, equipment, furnishings, machinery or other property.  Such
policies shall provide protection against fire and extended coverage perils and
such additional perils as Landlord deems suitable, and with such deductibles(s)
as Landlord shall deem reasonably appropriate.  Landlord shall further secure
and maintain commercial general liability insurance with respect to the Property
in such amount as Landlord shall determine, such insurance to be in addition to,
and not in lieu of, the liability insurance required to be maintained by
Tenant.  In addition, Landlord shall secure and maintain rental income insurance
in such amounts and with such coverage as determined by Landlord.  If the annual
cost to Landlord for any such insurance exceeds the standard rates because of
the nature of Tenant's operations, Tenant shall, upon receipt of appropriate
invoices, reimburse Landlord for such increases in cost, which amounts shall be
deemed Additional Rent hereunder.


CONFIDENTIAL TREATMENT

10

--------------------------------------------------------------------------------


(b)           Tenant's Liability Insurance.  (i) Tenant (with respect to both
the Premises and the Property) shall secure and maintain, at its own expense, at
all times during the Term, a policy or policies of commercial general liability
insurance with the premiums thereon fully paid in advance, protecting Tenant and
naming Landlord, the holders of any mortgages on the Property, and Landlord's
representatives as additional insureds against claims for bodily injury,
personal injury and property damage (including reasonable attorneys' fees) based
upon, involving or arising directly or indirectly out of Tenant's operations,
assumed liabilities or Tenant's use, occupancy or maintenance of the Premises
and the Property.  Such insurance shall provide for a minimum amount of One
Million Dollars ($1,000,000) for property damage or injury to or death of one or
more than one person in any one accident or occurrence, with an annual aggregate
limit of at least Two Million Dollars ($2,000,000) and One Million Dollars
($1,000,000) in excess liability coverage.  The coverage required to be carried
shall include fire legal liability, blanket contractual liability, personal
injury liability (libel, slander, false arrest and wrongful eviction), broad
form property damage liability, products liability and completed operations
coverage (as well as owned, non-owned and hired automobile liability if an
exposure exists).  Such insurance shall be written on an occurrence basis and
contain a separation of insured’s provision or cross-liability endorsement
acceptable to Landlord.  Tenant shall provide Landlord with a certificate
evidencing such insurance coverage prior to the Commencement Date.  The
certificate shall indicate that the insurance provided specifically recognizes
the liability assumed by Tenant under this Lease and that Tenant's insurance is
primary to and not contributory with any other insurance maintained by Landlord,
whose insurance shall be considered excess insurance only; (ii) Tenant shall, at
Tenant's expense, comply with (i) all insurance company requirements pertaining
to the use of the Premises and (ii) all rules, orders, regulations or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and any similar body.


           (c)           Tenant's Additional Insurance Requirements.  Tenant
shall secure and maintain, at Tenant's expense, at all times during the Term, a
policy of physical damage insurance on all of Tenant's fixtures, furnishings,
equipment, machinery, merchandise and personal property in the Premises and on
any alterations, additions or improvements made by or for Tenant upon the
Premises, all for the full replacement cost thereof without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance.  Such insurance shall insure against those
risks customarily covered in an "all risk" policy of insurance covering physical
loss or damage.  Tenant shall use the proceeds from such insurance for the
replacement of fixtures, furnishings, equipment and personal property and for
the restoration of the alterations, additions or improvements made by or for
Tenant to the Premises.  Further, Tenant shall secure and maintain at all times
during the Term workers' compensation insurance in such amounts as are required
by law, employer's liability insurance in the amount of not less than Five
Hundred Thousand Dollars ($500,000.00) per occurrence, plate glass coverage if
required by Landlord, and all such other insurance as may be required by
applicable law or as may be reasonably required by Landlord. Tenant shall
provide Landlord with certificates of all such insurance prior to the
Commencement Date.  The property insurance certificate shall confirm that the
waiver of subrogation required to be obtained pursuant to this Lease is
permitted by the insurer.  Tenant shall, at least thirty (30) calendar days
prior to the expiration of any policy of insurance required to be maintained by
Tenant under this Lease, furnish Landlord with an "insurance binder" or other
satisfactory evidence of renewal thereof.


(d)           All policies required to be carried by Tenant under this Lease
shall be issued by and binding upon a reputable insurance company of good
financial standing licensed to do business in the State of Maryland with a
rating of at least “A” and a financial size rating of “X” or larger or such
other rating as may be required by a lender having a lien on the Property, as
set forth in the most current issue of "Best's Key Rating Guide and Supplement
Service Property, Casualty” (or comparable insurance rating service).  Tenant
shall not do or permit anything to be done that would invalidate the insurance
policies referred to in this Section 15.  Evidence of insurance provided to
Landlord shall include an endorsement showing that Landlord, its representatives
and the holders of any mortgages on the Property, are included as additional
insureds on general liability insurance, and an endorsement whereby the insurer
agrees not to cancel, non-renew or alter the policy without at least ten (10)
calendar days prior written notice to Landlord and any mortgagee of Landlord.
 
CONFIDENTIAL TREATMENT

11

--------------------------------------------------------------------------------


(e)           In the event that Tenant fails to provide evidence of insurance
required to be provided by Tenant under this Lease, prior to commencement of the
Term, and thereafter during the Term, within ten (10) days following Landlord's
request therefore, and ten (10) days prior to the expiration date of any such
coverage, Landlord shall be authorized (but not required) to procure such
coverage in the amounts stated with all costs thereof (plus a ten percent (10%)
administrative fee) to be chargeable to Tenant and payable upon written invoice
therefor, which amounts shall be deemed Additional Rent hereunder.
 
(f)           The minimum limits of insurance required by this Lease, or as
carried by Tenant, shall not limit the liability of Tenant nor relieve Tenant of
any obligation hereunder.
 
16.           INDEMNITY.


(a)           Landlord and Landlord's representatives shall not be liable for
any loss, injury or damage to person or property of Tenant, Tenant's agents,
employees, contractors, invitees or any other person, whether caused by theft,
fire, act of God, acts of the public enemy, riot, strike, insurrection, war,
court order, requisition or order of governmental body or authority or which may
arise through repair, alteration or maintenance of any part of the Property or
failure to make any such repair or from any other cause whatsoever except to the
extent caused by Landlord's gross negligence or willful misconduct and except as
expressly otherwise provided herein.  Landlord shall not be liable for any loss,
injury or damage arising from any act or omission of any other tenant or
occupant of the Property.


(b)           Tenant shall indemnify, protect and hold the Property, Landlord
and its representatives, harmless of and from any and all claims, liability,
costs, penalties, fines, damages, injury, judgments, forfeiture, losses
(including without limitation diminution in the value of the Premises or the
Property) or expenses (including without limitation attorneys' fees, consultant
fees, testing and investigation fees, expert fees and court costs) arising out
of or in any way related to or resulting directly or indirectly from (i) the use
or occupancy of the Premises by Tenant and Tenant’s employees, agents,
contractors and invitees and the parking spaces leased hereunder, (ii) the
activities of Tenant, its agents, employees, contractors or invitees in, on or
about the Premises (where not covered primarily by Landlord's insurance), (iii)
any failure to comply with any applicable law, and (iv) any default or breach by
Tenant in the performance of any obligation of Tenant under this Lease;
provided, however, that the foregoing indemnity shall not be applicable to any
claims to the extent arising by reason of the gross negligence or willful
misconduct of Landlord.
 
(c)           Tenant shall indemnify, protect, defend and hold the Property,
Landlord and its representatives, harmless of and from any and all claims,
liability, costs, penalties, fines, damages, injury, judgments, forfeiture,
losses (including without limitation diminution in the value of the Premises) or
expenses (including without limitation attorneys' fees, consultant fees, testing
and investigation fees, expert fees and court costs) arising out of or in any
way related to or resulting directly or indirectly from work or labor performed,
materials or supplies furnished to or at the request of Tenant or in connection
with obligations incurred by or performance of any work done for the account of
Tenant in the Premises.
 
CONFIDENTIAL TREATMENT

12

--------------------------------------------------------------------------------


(d)           The provisions of this Section 16 shall survive the expiration or
sooner termination of this Lease.
 
(e)           Waiver of Subrogation.  Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each waives all rights of recovery, claim,
action or cause of action against the other, its trustees, officers, directors,
partners, members, managers, agents and employees, for any loss or damage that
may occur to the Premises or the Property, or any improvements thereto, or the
Property or any personal property of such party therein or thereon, by reason of
any cause required to be insured against under this Lease, but only to the
extent of the coverage required or provided, whichever is higher, regardless of
cause or origin, including negligence of the other party hereto, provided that
such party's insurance is not invalidated thereby; and each party covenants
that, to the fullest extent permitted by law, no insurer shall hold any right of
subrogation against such other party.  Tenant shall advise its insurers of the
foregoing and such waiver shall be a part of each policy maintained by Tenant
that applies to the Premises any part of the Property or Tenant's use and
occupancy of any part thereof, and such waiver shall not be effective unless and
until Tenant provides written evidence to Landlord of acknowledgement by
Tenant’s insurer of such waiver.
 
17.           ESTOPPEL CERTIFICATE.
 
Tenant shall, without charge, at any time and from time to time, within fifteen
(15) business days after receipt of request no more than two (2) times per year
from Landlord, execute, acknowledge and deliver to Landlord, and to any lender
of Landlord (“Mortgagee”) or other party as may be designated by Landlord, a
written estoppel certificate in form and substance as may be reasonably
requested from time to time by Landlord, the other party or any Mortgagee,
certifying to the other party, any Mortgagee, any purchaser of Landlord's
interest in all or any part of the Property, or any other person or entity
designated by the other party, as of the date of such estoppel certificate, the
following: (a) whether Tenant is in possession of the Property; (b) whether this
Lease is in full force and effect; (c) whether there are any amendments to this
Lease, and if so, specifying such amendments; (d) whether there are any
then-existing setoffs or defenses against the enforcement of any rights
hereunder, and if so, specifying such matters in detail; (e) the dates, if any,
to which any rent or other sums due hereunder have been paid in advance and the
amount of any security deposit held by Landlord; (f) that Tenant has no
knowledge of any then-existing defaults of Landlord under this Lease, or if
there are such defaults, specifying them in detail; (g) that Tenant has no
knowledge of any event having occurred that authorized the termination of this
Lease by Tenant, or if such event has occurred, specifying it in detail; (h) the
address to which notices to Tenant should be sent; and (i) any and all other
matters reasonably requested by Landlord, any Mortgagee and/or any other person
or entity designated by Landlord.  Any such estoppel certificate may be relied
upon by the person or entity to whom it is directed or by any other person or
entity that could reasonably be expected to rely on it in the normal course of
business.  The failure of Tenant to execute, acknowledge and deliver such a
certificate in accordance with this Section within fifteen (15) business days
after a request therefore by Landlord shall constitute an acknowledgment by
Tenant, which may be relied on by any person or entity who would be entitled to
rely upon any such certificate, that such certificate as submitted by the
requesting party to the other party is true and correct, and the requesting
party is hereby authorized to so certify.  At Tenant's request, no more than one
time per year, Landlord agrees to provide, within fifteen (15) business days of
such request, a written estoppel certificate in form and substance as may be
reasonably requested by Tenant certifying that, as of the date of such estoppel
certificate, the following: (a) whether Tenant is in possession of the Property;
(b) whether this Lease is in full force and effect; (c) whether there are any
amendments to this Lease, and if so, specifying such amendments; (d) whether
there are any then-existing setoffs or defenses against the enforcement of any
rights hereunder, and if so, specifying such matters in detail; (e) the dates,
if any, to which any rent or other sums due hereunder have been paid in advance
and the amount of any security deposit held by Landlord; (f) that Landlord has
no knowledge of any then-existing defaults of Tenant under this Lease, or if
there are such defaults, specifying them in detail; (g) that Landlord has no
knowledge of any event having occurred that authorized the termination of this
Lease, or if such event has occurred, specifying it in detail; (h) the address
to which notices to Landlord should be sent; and (i) any and all other matters
reasonably requested by Tenant.


CONFIDENTIAL TREATMENT

13

--------------------------------------------------------------------------------


18.           CONDEMNATION.


(a)           If the whole of the Premises shall be taken by any public or
quasi-public authority under the power of eminent domain, condemnation, or
expropriation or in the event of a conveyance in lieu thereof, then this Lease
shall terminate as of the date on which possession of the Premises is required
to be surrendered to the condemning authority, and Tenant shall have no claim
against Landlord or the condemning authority for the value of the unexpired Term
of this Lease.


(b)           If any part of the Premises shall be so taken or conveyed, and if
such partial taking or conveyance shall render the Premises unsuitable for the
business of Tenant in the reasonable opinion of Landlord, then the Term of this
Lease shall cease and terminate as of the date on which possession of the part
of the Premises so taken or conveyed is required to be surrendered to the
condemning authority, and Tenant shall have no claim against Landlord or the
condemning authority for the value of any unexpired Term of this Lease.


(c)           If the whole or any part of the Building or Property shall be so
taken or conveyed, then in such events notwithstanding the fact that the
Premises in whole or in part is not so taken or conveyed, Landlord shall have
the right and power, at its option to be exercised by written notice to Tenant,
to terminate this Lease effective either the date title vests in the condemning
authority or the date Landlord is required to deliver possession of the part so
taken or conveyed. In any event, Tenant shall have no claim against Landlord or
the condemning authority for the value of any unexpired Term of this Lease.


(d)           Tenant may, after securing Landlord, to Landlord's reasonable
satisfaction, against all damages, interest, penalties and expenses, including,
but not limited to, reasonable attorney's fees, by cash deposit or by surety
bond in an amount and with a company reasonably satisfactory to Landlord,
contest and appeal any such laws, ordinances, orders, rules, regulations or
requirements provided same is done with all reasonable promptness.


(e)           In the event all or a portion of the Building or Premises are so
taken or conveyed, Tenant shall have the right to terminate this Lease if, in
Tenant’s reasonable opinion, the Premises and/or Building is no longer adequate
for Tenant’s needs.


CONFIDENTIAL TREATMENT

14

--------------------------------------------------------------------------------


(f)           Nothing herein shall preclude either Landlord or Tenant from
making a separate claim for compensation and damages in the event the Premises
and/or Building are condemned.


19.           DAMAGE OR DESTRUCTION.  In the event of a fire or other casualty
in the Premises, Tenant shall immediately give notice thereof to Landlord.  The
following provisions shall then apply:


(a)           If the damage is limited solely to the Premises and the Premises
can, in Landlord's opinion, be made tenantable with all damage repaired within
three (3) months from the date of damage (subject to receipt of applicable
insurance proceeds), then Landlord shall be obligated to rebuild the same to
substantially their former condition to the extent that the same is feasible
(subject to reasonable changes which Landlord shall deem desirable and such
changes as may be required by applicable law and subject to Landlord’s receipt
of adequate insurance proceeds) and shall proceed with reasonable diligence to
do so and this Lease shall remain in full force and effect.
 
(b)           If Section 19(a) does not apply, Landlord shall so notify Tenant
within sixty (60) calendar days after the date of the damage or destruction and
either Tenant or Landlord may terminate this Lease within thirty (30) calendar
days after the date of such notice, such termination notice to be effective
immediately.
 
(c)           During any period when Tenant’s use of the Premises is
significantly impaired by damage or destruction as reasonably determined by
Landlord, Rent shall abate in proportion to the degree to which Tenant’s use of
the Premises is impaired until such time as the Premises are made tenantable, as
reasonably determined by Landlord’s architect; provided that no such rental
abatement shall be permitted if the casualty is a result of the gross negligence
or willful misconduct of Tenant or Tenant’s employees, agents, contractors or
invitees.
 
(d)           The proceeds from any insurance paid by reason of damage to or
destruction of the Property or the Premises or any part thereof insured by
Landlord shall belong to and be paid to Landlord, subject to the rights of any
holder(s) of any mortgage on the Property or the Premises.  Tenant shall be
responsible, at its sole cost and expense, for the repair, restoration and
replacement of (i) its fixtures, furnishings, equipment, machinery, merchandise
and personal property in the Premises, and (ii) its alterations, additions, and
improvements; provided, however, that Landlord shall have the option of
requiring Tenant to assign to Landlord (or any party designated by Landlord)
some or all of the proceeds payable to Tenant under this Section 19, and upon
the receipt of adequate insurance proceeds to effect such repairs and
restoration, Landlord shall be responsible for the repair and restoration of
such insured property.
 
CONFIDENTIAL TREATMENT

15

--------------------------------------------------------------------------------


(e)           Landlord's repair and restoration obligations under this Section
19 shall not impair or otherwise affect the rights and obligations of the
parties set forth elsewhere in this Lease.  Subject to Section 19(c), Landlord
shall not be liable for any inconvenience or annoyance to Tenant, its employees,
agents, contractors or invitees, or injury to Tenant's business resulting in any
way from such damage or the repair thereof.  Landlord and Tenant agree that the
terms of this Lease shall govern the effect of any damage to or destruction of
the Premises with respect to the termination of this Lease and hereby waive the
provisions of any present or future statute or law to the extent inconsistent
therewith.
 
       20.                DEFAULT.  Any one or more of the following events
shall constitute a default under the terms of this Lease ("Default"):
 
(a)           the failure of Tenant to pay any Rent or other sum of money due
hereunder to Landlord or any other person within ten (10) business days after
written notice that the same is due;
 
(b)           the filing of a petition proposing the adjudication of Tenant as a
bankrupt or insolvent, or the reorganization of Tenant, or an arrangement by
Tenant with its creditors, whether pursuant to the Federal Bankruptcy Act or any
similar federal or state proceeding, unless such petition is filed by a party
other than Tenant and is withdrawn or dismissed within sixty (60) business days
after the date of its filing;
 
(c)           the appointment of a receiver or trustee for the business or
property of Tenant, unless such appointment is vacated within sixty (60)
business days of its entry;
 
(d)           the making by Tenant of an assignment for the benefit of its
creditors;
 
(e)           a default by Tenant in the performance or observance of any
covenant or agreement of this Leases to be performed or observed by Tenant
(other than as set forth in clauses (a) through (d) above), which default is not
cured within forty (40) calendar days after the giving of written notice thereof
by Landlord; unless Tenant is working with reasonable diligence to cure such
default; provided, however, that if Tenant defaults in the performance of any
such covenant or agreement more than two (2) times during the Term, then
notwithstanding that such defaults have each been cured by Tenant, any further
defaults shall be deemed a Default without the ability to cure.


           21.           LANDLORD’S REMEDIES; DAMAGES.


(a)           Upon the occurrence of a Default which remains uncured for at
least ten (10) days, Landlord, without notice to Tenant in any instance (except
where expressly provided for below), may do any one or more of the following:
 
(i)           perform, on behalf and at the expense of Tenant, any obligation of
Tenant under this Lease which Tenant has failed to perform beyond any applicable
grace or cure periods and of which Landlord shall have given Tenant notice
(except in an emergency situation in which no notice is required), the cost of
which performance by Landlord, together with interest thereon at the Default
Rate from the date of such expenditure, shall be deemed Additional Rent and
shall be payable by Tenant to Landlord as otherwise set forth herein;
 
CONFIDENTIAL TREATMENT

16

--------------------------------------------------------------------------------


(ii)           elect to terminate this Lease and the tenancy created hereby by
giving notice of such election to Tenant without any right on the part of Tenant
to save the forfeiture by payment of any sum due or by other performance of
condition, term, agreement or covenant broken, or elect to terminate Tenant's
possessory rights and all other rights of Tenant without terminating this Lease,
and in either event, at any time thereafter without notice or demand and without
any liability whatsoever, re-enter the Premises by force, summary proceedings or
otherwise, and remove Tenant and all other persons and property from the
Premises, and store such property in a public warehouse or elsewhere at the cost
and for the account of Tenant without resort to legal process and without
Landlord being deemed guilty of trespass or becoming liable for any loss or
damage occasioned thereby; and


(iii)           exercise any other legal and/or equitable right or remedy which
it may have at law or in equity, including rights of specific performance and/or
injunctive relief, where appropriate.
 
 
(b)           If this Lease, or Tenant's right to possession, is terminated by
Landlord as a result of Tenant’s Default hereunder, Tenant nevertheless shall
remain liable for any Rent and damages which may be due or sustained prior to
such termination, as well as all reasonable costs, fees and expenses incurred by
Landlord in pursuit of its remedies hereunder, and/or in connection with any
bankruptcy proceedings of Tenant, and/or in connection with renting the Premises
to others from time to time plus either:
 
(i)           the Rent which, but for the termination of this Lease, would have
become due during the remainder of the Term, less the amount or amounts of rent,
if any, which Landlord receives during such period from others to whom the
Premises may be rented (other than any additional rent received by Landlord as a
result of any failure of such other person to perform any of its obligations to
Landlord), in which case Landlord's damages shall be computed and payable in
monthly installments, in advance, on the first business day of each calendar
month following the termination of this Lease and shall continue until the date
on which the Term would have expired but for such termination, and any action or
suit brought to collect any such damages for any month shall not in any manner
prejudice the right of Landlord to collect any damages for any subsequent months
by similar proceeding; or
 
(ii)           limited damages equal to the present worth (as of the date of
such termination) of the Rent which, but for the termination of this Lease,
would have become due during the remainder of the Term, less the fair rental
value of the Premises, as determined by an independent real estate appraiser or
broker selected by Landlord, in which case Landlord's damages shall be payable
to Landlord in one lump sum on demand, and shall bear interest at the Default
Rate.  "Present worth" shall be computed by discounting such amount to present
worth at a rate equal to one percentage point above the discount rate then in
effect at the Federal Reserve Bank.
 
(c)           Notwithstanding anything to the contrary set forth in this Section
21, Tenant shall be responsible for reasonable attorneys’ fees and related costs
incurred by Landlord in enforcing its rights or collecting damages from Tenant,
regardless of whether Landlord commences litigation against Tenant in connection
therewith.  In addition, if either party commences an action against the other
party arising out of or in connection with this Lease, the prevailing party
shall be entitled to have and recover from the losing party reasonable
attorneys' fees, costs of suit, investigation expenses and discovery costs,
including costs of appeal.
 
CONFIDENTIAL TREATMENT

17

--------------------------------------------------------------------------------


(d)           If this Lease is terminated pursuant to Section 21, then Landlord
shall, in good faith, use commercially reasonable efforts to relet the Premises
or any part thereof, alone or together with other premises, for such term or
terms (which may be greater or less than the period which otherwise would have
constituted the balance of the Term) and on such terms and conditions (which may
include concessions or free rent and alterations of the Premises) as Landlord
may determine in good faith, in its sole discretion, but Landlord shall not be
liable for, nor shall Tenant's obligations hereunder be diminished by reason of,
any failure by Landlord to relet the Premises or any failure by Landlord to
collect any rent due upon such reletting.  In no event shall the foregoing be
deemed an obligation by Landlord to lease the Premises prior to any other space
to be leased by Landlord.
 
(e)            EACH PARTY HERETO HEREBY WAIVES ANY RIGHT WHICH IT MAY OTHERWISE
HAVE AT LAW OR IN EQUITY TO A TRIAL BY JURY (EXCEPT FOR PERSONAL INJURY OR
PROPERTY DAMAGE IN EXCESS OF TWO MILLION DOLLARS ($2,000,000) IN CONNECTION WITH
ANY SUIT OR PROCEEDING AT LAW OR IN EQUITY BROUGHT BY THE OTHER AGAINST THE
WAIVING PARTY OR WHICH OTHERWISE RELATES TO THIS LEASE, AS A RESULT OF A DEFAULT
OR OTHERWISE.  EACH OF THE PARTIES HERETO HEREBY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS HEREIN. FURTHERMORE, NOTWITHSTANDING THE FOREGOING, EACH PARTY
SHALL HAVE THE RIGHT AT LAW OR IN EQUITY TO A BENCH TRIAL IN CONNECTION WITH ANY
SUIT OR PROCEEDING AT LAW OR IN EQUITY BROUGHT BY THE OTHER AGAINST THE WAIVING
PARTY OR WHICH OTHERWISE RELATES TO THIS LEASE, AS A RESULT OF A DEFAULT OR
OTHERWISE.  FURTHERMORE, TENANT AGREES THAT IN THE EVENT LANDLORD COMMENCES ANY
SUMMARY PROCEEDING FOR NONPAYMENT OF RENT OR POSSESSION OF THE PREMISES, TENANT
WILL NOT INTERPOSE ANY UNRELATED CLAIM IN SUCH PROCEEDING.


22.           SUBORDINATION.  Tenant covenants and agrees that all of its rights
hereunder are and shall be subject and subordinate to the lien of any mortgage
or mortgages hereafter placed on the Premises or any part thereof, except
Tenant's property or trade fixtures.  Such subordination shall be automatic,
without the execution of any further subordination agreement by Tenant.  If,
however, a written subordination agreement, consistent with this provision, is
required by a mortgagee, Tenant agrees to execute, acknowledge and deliver the
same and in the event of failure so to do, Landlord may, in addition to any
other remedies for breach of covenant hereunder, execute, acknowledge and
deliver the same as the agent or attorney in fact of Tenant, and Tenant hereby
irrevocably constitutes Landlord its attorney-in-fact for such purpose.


CONFIDENTIAL TREATMENT

18

--------------------------------------------------------------------------------


23.           ATTORNMENT AND NONDISTURBANCE.


(a)           If, at any time during the Term of this Lease, Landlord shall be
the holder of a leasehold estate covering premises which include the Premises,
and if such leasehold shall terminate or be terminated for any reason, or if, at
any time during the Term a mortgage to which this Lease is subordinate shall be
foreclosed, Tenant agrees at the election and upon written demand of any owner
of any portion of the Property which includes the Premises, or of any mortgagee
in possession thereof, or of any holder of a leasehold thereafter affecting any
portion of the Premises, or of any purchaser at foreclosure, to attorn, from
time to time, to any such owner, mortgagee, holder or purchaser (“New Landlord”)
upon the terms and conditions set forth herein for the remainder of the Term
provided such New Landlord agrees not to disturb Tenant’s quiet use and
enjoyment and occupancy of the Premises for the Term provided Tenant is not in
default of its Lease obligations.  At Tenant’s written request, Landlord shall
submit a non-disturbance agreement to Landlord’s present or future lender on
such lender’s customary form pursuant to which such lender shall agree that so
long as Tenant performs all the terms, covenants and conditions of this Lease,
on Tenant's part to be performed, Tenant's possession and quiet use and
enjoyment of the Premises under the provisions of this Lease shall not be
disturbed by such lender.  Landlord shall have no responsibility to Tenant
hereunder other than to submit a form of non-disturbance to such lender.


(b)           The foregoing provisions shall inure to the benefit of any such
owner, mortgagee, holder or purchaser (referred to as a “lender” for the purpose
of this Section 23) and shall apply notwithstanding that this Lease may
terminate upon the termination of any such leasehold estate or upon such
foreclosure, and shall be self-operative upon any such demand, without requiring
any further instrument to give effect to such provisions.  Tenant, however, upon
demand of any such owner, mortgagee, holder or purchaser, agrees to execute,
from time to time, an instrument in confirmation of the foregoing provisions,
satisfactory to any such owner, mortgagee, holder or purchaser, in which Tenant
shall acknowledge such attornment and set forth herein and shall apply for the
remainder of the term originally demised in this Lease.  Nothing contained in
this article shall be construed to impair any right otherwise exercisable by any
such owner, mortgagee, holder or purchaser.


24.           INSPECTION.  Tenant agrees that Landlord and its agents may enter
upon the Premises at all reasonable times, with twenty-four (24) hours’ written
notice (except without notice in the event of an emergency), to inspect the
same, to submit them to a prospective purchaser, current or prospective lender,
or a prospective tenant, or to make any changes or alterations or repairs which
Landlord shall consider necessary for the protection, improvement or
preservation thereof, or of the Building or to make changes in the plumbing,
wiring, meters or other equipment, fixtures or appurtenances of the Building, or
to post any notice provided for by law, or otherwise to protect any and all
rights of Landlord.


25.           NOTICES.  All notices required or permitted to be given under the
provisions herein shall be in writing and shall be deemed to be properly given
if delivered (a) by hand with receipt of delivery, or (b) by a nationally
recognized delivery service or (c) by certified mail, return receipt
requested.  In addition to the aforegoing, a copy shall also be sent by U.S.
mail, postage pre-paid, to the address set forth herein.  Notice shall be deemed
to be given on the first (1st) business day following such hand delivery or
overnight mailing or on the third (3rd) business day following any certified
mailing.  Notices shall be delivered to the following:


CONFIDENTIAL TREATMENT

19

--------------------------------------------------------------------------------


To
Landlord:                                                                                        To
Tenant:


1332 LONDONTOWN ROAD,
LLC                                                              GSE SYSTEMS,
INC.
c/o BTR Capital
Group                                                                                   7133
Rutherford Road
1300 York Road, Suite
300                                                                              Baltimore,
MD  21244
Lutherville, MD
21093                                                                                     Phone:
410.277.3740
Phone: 410.252.5919


Either party may, at any time, or from time to time, designate in writing a
substitute address for that above set forth, and thereafter all notices to such
party shall be sent in accordance with the above.


26.           MISCELLANEOUS.


(a)           This Lease and all of the covenants, conditions and provisions
herein contained, shall inure to the benefit of and be binding upon the
successors or successors and assigns of the respective parties hereto.


(b)           This Lease shall be construed under the laws of the State of
Maryland.


(c)           Tenant agrees to be bound by the rules and regulations which
Landlord may from time to time adopt and promulgate, and thereafter supplement
and amend, applicable to the Premises, the Building, and the Property.  Notice
of such rules and regulations (and any amendments) shall be given to Tenant, and
Tenant agrees thereupon to comply with and observe all rules and regulations.  A
breach of said rules and regulations shall be deemed a Default of this
Lease.  If there is any conflict between the rules and regulations of this
Lease, this Lease shall govern.


(d)           Landlord and Tenant each represent and warrant to the other that
it has not authorized any broker, agent or finder to act on its behalf, other
than BTR/Capital Group, in cooperation with AGM Commercial Real Estate Advisors,
for whom Landlord shall pay a brokerage commission in accordance with a separate
written agreement.  Except for the foregoing, Landlord and Tenant each represent
and warrant to the other that it does not have knowledge of any other broker,
agent or finder purporting to act on its behalf in respect to this Lease
transaction. Landlord and Tenant hereby agree to and shall indemnify and hold
harmless the other from and against any cost, expense, claim, liability or
damage resulting from or out of a breach of the representations and warranties
contained in this Section.


(e)           If Tenant is a corporation, each person executing this Lease on
behalf of Tenant hereby covenants, represents and warrants that Tenant is duly
qualified to do business in the State of Maryland; and (i) that Tenant has full
right and authority to enter into this Lease, and (ii) that each person
executing this Lease on behalf of Tenant is an officer of Tenant and is duly
authorized to execute, acknowledge and deliver this Lease to Landlord.


(f)           Headings contained herein are for convenience and reference only
and do not define, limit or describe the scope or intent of any provision of
this Lease.


CONFIDENTIAL TREATMENT

20

--------------------------------------------------------------------------------


(g)           In the event any term, covenant or provision of this Lease or the
application thereof to a person or circumstance shall be to any extent illegal,
invalid or unenforceable, the remainder thereof or the application of such term,
covenant or provision to persons or circumstances other than those as to which
it is held illegal, invalid or unenforceable shall not be affected thereby and
each term, covenant or provision of this Lease shall be valid and enforceable to
the full extent permitted by law.


(g)           This Lease shall be construed and interpreted according to the
Laws of the State of Maryland.


(h)           The covenants, conditions and agreements contained in this Lease
shall bind and inure to the benefit of Landlord and Tenant and, except as
otherwise provided in this Lease, their respective successors and assigns.


(i)           This Lease shall not be binding upon Landlord or Tenant until
Landlord shall execute and deliver to Tenant a fully executed counterpart.


WITNESS the hand and seal of Landlord, and the hand of Tenant, and their
respective corporate seals hereto affixed the day and year first above written.







WITNESS:
 
1332 LONDONTOWN ROAD, LLC
 
   /s/ J P Robinson
By:
/s/ David Lipson
(SEAL)
   
David Lipson
     
Authorized Signatory
 





[Signatures continue on following page]


WITNESS/ATTEST:
 
GSE SYSTEMS, INC.
 
 
/s/ Pamela G. Schlachter
By:
/s/ Jeffery G. Hough
(SEAL)
   
Name:  Jeffery G. Hough
     
Title:  Sr. Vice President & CFO
 




CONFIDENTIAL TREATMENT

21

--------------------------------------------------------------------------------



EXHIBIT A


PLAT SHOWING THE PREMISES



CONFIDENTIAL TREATMENT

22

--------------------------------------------------------------------------------



 
EXHIBIT B
 
 
 
 
LANDLORD’S WORK
 
 
 
 
Landlord will deliver the space on a turn-key basis based on the existing space
plan/drawings attached as Exhibit B-1 along with any reasonable, mutually agreed
upon modifications to those drawings from this point forward.
 
In addition to the improvements depicted on the drawings, Landlord will:
 
1.  
Deliver all building systems in good repair and operational;

 
2.  
Construct a parking lot in front of the Building with approximately  163 spaces
(Landlord will use diligent effort to finish the construction of the expanded
parking lot prior to the Lease Commencement Date, however, the Lease
Commencement Date shall not be contingent upon the completion of this lot);

 
3.  
Construct the appropriate ramps, handrails, and other details in order to make
the front entrance of the building ADA accessible; and

 
4.  
Increase the height of the doorways on the first floor to accommodate
commercially reasonable loading requirements of Tenant as notated on the
attached floor plan

 
 
5.
Install an elevator near the entrance to the office building based on a design
and standard consistent with other Class A office buildings in the area.

 

CONFIDENTIAL TREATMENT

23

--------------------------------------------------------------------------------



 
EXHIBIT B-1
 
 
 
PLANS
 

CONFIDENTIAL TREATMENT

24

--------------------------------------------------------------------------------



 
EXHIBIT B-2
 
 
 
 
NOTES
 
 


CONFIDENTIAL TREATMENT
 
25